ORDER

PER CURIAM:
The Collection Company (“Appellant”) appeals from a judgment entered in the Circuit Court of Jackson County declaring that Ralph Lewis II (“Respondent”) was entitled to enforce attorney’s fees liens on contingency fees related to a series of rent and possession cases in which Appellant had been assigned the judgments. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).